NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

NATIONAL ORGANIZATION OF VETERANS
ADVOCATES, INC.,
Petitioner,

V.

SECRETARY OF VETERANS AFFAIRS,
Respondent.

2011-7191

On petition for review pursuant to 38 U.S.C. Section
502.

ON MOTION

ORDER

Eric K. Shinseki, Secretary of Veterans Affairs, moves

for a 416-day extension of tirne, until June 19, 2012, to file
his initial brief. National Organization of Veterans
Advooates, Inc. (NOVA) opposes The Secretary replies.

NOVA moves for leave to file a surreply.

Upon consideration thereof,

NATIONAL ORGAN OF VET ADV V. VA 2

lT lS ORDERED THATZ

The motions are granted. No further extensions will
be granted.

F0R THE CoURT

 1 1  /s/ Jan Horbaly
Date Jan Horbaly
Clerk

ccc Roman Martinez, Esq. h n

John J. Todor, Esq.
321 

JUN l 'l 2012
JANHURBAL¥

. CLERK